[J-96-2020][M.O. - Baer, J.]
              IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PENNSYLVANIA DEMOCRATIC PARTY,   : No. 133 MM 2020
NILOFER NINA AHMAD, DANILO       :
BURGOS, AUSTIN DAVIS, DWIGHT     :
EVANS, ISABELLA FITZGERALD,      :
EDWARD GAINEY, MANUEL M. GUZMAN, :
JR., JORDAN A. HARRIS, ARTHUR    :
HAYWOOD, MALCOLM KENYATTA,       : SUBMITTED: September 8, 2020
PATTY H. KIM, STEPHEN KINSEY, PETER
                                 :
SCHWEYER, SHARIF STREET, AND     :
ANTHONY H. WILLIAMS              :
                                 :
                                 :
          v.                     :
                                 :
                                 :
KATHY BOOCKVAR, IN HER CAPACITY  :
AS SECRETARY OF THE              :
COMMONWEALTH OF PENNSYLVANIA;    :
ADAMS COUNTY BOARD OF ELECTIONS; :
ALLEGHENY COUNTY BOARD OF        :
ELECTIONS; ARMSTRONG COUNTY      :
BOARD OF ELECTIONS; BEAVER       :
COUNTY BOARD OF ELECTIONS;       :
BEDFORD COUNTY BOARD OF          :
ELECTIONS; BERKS COUNTY BOARD OF :
ELECTIONS; BLAIR COUNTY BOARD OF :
ELECTIONS; BRADFORD COUNTY       :
BOARD OF ELECTIONS; BUCKS COUNTY :
BOARD OF ELECTIONS; BUTLER       :
COUNTY BOARD OF ELECTIONS;       :
CAMBRIA COUNTY BOARD OF          :
ELECTIONS; CAMERON COUNTY BOARD :
OF ELECTIONS; CARBON COUNTY      :
BOARD OF ELECTIONS; CENTRE       :
COUNTY BOARD OF ELECTIONS;       :
CHESTER COUNTY BOARD OF          :
ELECTIONS; CLARION COUNTY BOARD  :
OF ELECTIONS; CLEARFIELD COUNTY  :
BOARD OF ELECTIONS; CLINTON      :
COUNTY BOARD OF ELECTIONS;       :
COLUMBIA COUNTY BOARD OF               :
ELECTIONS; CRAWFORD COUNTY             :
BOARD OF ELECTIONS; CUMBERLAND         :
COUNTY BOARD OF ELECTIONS;             :
DAUPHIN COUNTY BOARD OF                :
ELECTIONS; DELAWARE COUNTY             :
BOARD OF ELECTIONS; ELK COUNTY         :
BOARD OF ELECTIONS; ERIE COUNTY        :
BOARD OF ELECTIONS; FAYETTE            :
COUNTY BOARD OF ELECTIONS;             :
FOREST COUNTY BOARD OF                 :
ELECTIONS; FRANKLIN COUNTY BOARD       :
OF ELECTIONS; FULTON COUNTY            :
BOARD OF ELECTIONS; GREENE             :
COUNTY BOARD OF ELECTIONS;             :
HUNTINGDON COUNTY BOARD OF             :
ELECTIONS; INDIANA COUNTY BOARD        :
OF ELECTIONS; JEFFERSON COUNTY         :
BOARD OF ELECTIONS; JUNIATA            :
COUNTY BOARD OF ELECTIONS;             :
LACKAWANNA COUNTY BOARD OF             :
ELECTIONS; LANCASTER COUNTY            :
BOARD OF ELECTIONS; LAWRENCE           :
COUNTY BOARD OF ELECTIONS;             :
LEBANON COUNTY BOARD OF                :
ELECTIONS; LEHIGH COUNTY BOARD         :
OF ELECTIONS; LUZERNE COUNTY           :
BOARD OF ELECTIONS; LYCOMING           :
COUNTY BOARD OF ELECTIONS;             :
MCKEAN COUNTY BOARD OF                 :
ELECTIONS; MERCER COUNTY BOARD         :
OF ELECTIONS; MIFFLIN COUNTY           :
BOARD OF ELECTIONS; MONROE             :
COUNTY BOARD OF ELECTIONS;             :
MONTGOMERY COUNTY BOARD OF             :
ELECTIONS; MONTOUR COUNTY BOARD        :
OF ELECTIONS; NORTHAMPTON              :
COUNTY BOARD OF ELECTIONS;             :
NORTHUMBERLAND COUNTY BOARD            :
OF ELECTIONS; PERRY COUNTY BOARD       :
OF ELECTIONS; PHILADELPHIA COUNTY      :
BOARD OF ELECTIONS; PIKE COUNTY        :
BOARD OF ELECTIONS; POTTER             :
COUNTY BOARD OF ELECTIONS;             :
SCHUYLKILL COUNTY BOARD OF             :
ELECTIONS; SNYDER COUNTY BOARD         :



                    [J-96-2020][M.O. - Baer, J.] - 2
 OF ELECTIONS; SOMERSET COUNTY                    :
 BOARD OF ELECTIONS; SULLIVAN                     :
 COUNTY BOARD OF ELECTIONS;                       :
 SUSQUEHANNA COUNTY BOARD OF                      :
 ELECTIONS; TIOGA COUNTY BOARD OF                 :
 ELECTIONS; UNION COUNTY BOARD OF                 :
 ELECTIONS; VENANGO COUNTY BOARD                  :
 OF ELECTIONS; WARREN COUNTY                      :
 BOARD OF ELECTIONS; WASHINGTON                   :
 COUNTY BOARD OF ELECTIONS;                       :
 WAYNE COUNTY BOARD OF                            :
 ELECTIONS; WESTMORELAND COUNTY                   :
 BOARD OF ELECTIONS; WYOMING                      :
 COUNTY BOARD OF ELECTIONS; AND                   :
 YORK COUNTY BOARD OF ELECTIONS                   :
                                                  :
                                                  :
 PETITION OF: KATHY BOOCKVAR, IN                  :
 HER CAPACITY AS SECRETARY OF THE                 :
 COMMONWEALTH OF PENNSYLVANIA                     :


                      CONCURRING AND DISSENTING OPINION


CHIEF JUSTICE SAYLOR                                     DECIDED: September 17, 2020


       I join Parts I, II, and III(C), (D) and (E) of the majority opinion, and I respectfully

dissent relative to Parts III(A) and (B), concerning the approval of unmanned drop boxes

and the extension of the deadline for receiving mail-in ballots.

       With regard to drop boxes, I agree with Respondent and the Caucus that the

statutory option for a voter to deliver a mail-in ballot “in person to said county board of

election” contemplates in-person delivery to a manned, office location.              25 P.S.

§3150.16(a). Although another provision of the Election Code contemplates receipt of

“ballot boxes and returns . . . in such other place as has been designated by the board”

on Election Day, id. §3151, no analogous provision applies to the submission by voters

of individual ballots. Moreover, the legislative policy to restrain aggregated handling of



                              [J-96-2020][M.O. - Baer, J.] - 3
mail-in ballots by third parties is manifest, see, e.g., id. §3150.16(a) (requiring the elector

to mail or deliver a ballot), and the enforceability of this policy is weakened by the use of

non-statutory, unmanned drop boxes. This, to me, this suggests against a permissive

interpretation of the Election Code.

       Relative to the deadline for receiving mail-in ballots, I join Part II of Justice

Donohue’s concurring and dissenting opinion, as this most closely hews to the express

legislative intent that the election be concluded by 8:00 p.m. on election night.

       Finally, although the majority decision appears to be designed to accommodate

only ballots actually mailed on Election Day or before, the majority does not so much as

require a postmark. Particularly in combination with the allowance of drop boxes, this

substantially increases the likelihood of confusion, as well as the possibility that votes will

be cast after 8:00 p.m. on Election Day, thus greatly undermining a pervading objective

of the General Assembly.


       Justice Mundy joins this concurring and dissenting opinion.




                               [J-96-2020][M.O. - Baer, J.] - 4